


110 HR 3607 IH: To amend the Internal Revenue Code of 1986 to expand the

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3607
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  Hope Scholarship Credit by increasing the maximum credit, by allowing the
		  credit for 4 years of postsecondary education, and by allowing the credit for
		  room, board, and certain other expenses.
	
	
		1.Expansion of hope scholarship
			 credit
			(a)Increase in
			 maximum per student credit
				(1)In
			 generalParagraph (1) of section 25A(b) of the Internal Revenue
			 Code of 1986 (relating to Hope Scholarship Credit) is amended by striking
			 $1,000 each place it appears and inserting
			 $2,000.
				(2)Conforming
			 amendmentsSection
			 25A(h)(1)(A) of such Code (relating to inflation adjustments) is
			 amended—
					(A)by striking
			 2001 and inserting 2008,
					(B)by striking
			 $1,000 and inserting $2,000, and
					(C)by striking
			 2000 and inserting 2007.
					(b)Credit for 4
			 years of postsecondary education
				(1)Subparagraph (A) of
			 section 25A(b)(2) of such Code is amended—
					(A)by striking
			 2 taxable
			 years in the heading and inserting
			 4 taxable
			 years, and
					(B)by striking
			 2 prior taxable years and inserting 4 prior taxable
			 years.
					(2)Subparagraph (C)
			 of section 25A(b)(2) of such Code is amended—
					(A)by striking
			 2
			 years in the heading and inserting
			 4
			 years, and
					(B)by striking
			 2 years in the text and inserting 4 years.
					(c)Creditable
			 expenses include expenses for room, board, and certain other
			 itemsParagraph (1) of
			 section 25A(f) of such Code is amended by adding at the end the following new
			 subparagraph:
				
					(D)Additional
				expenses allowed for hope scholarship creditFor purposes of the Hope Scholarship
				Credit—
						(i)In
				generalSuch term shall include—
							(I)except as provided in subparagraph (B),
				books, supplies, and equipment required for courses of instruction at the
				eligible educational institution, and
							(II)the reasonable
				cost for room and board while attending such institution.
							(ii)Limitation on
				room and boardThe amount treated under clause (i) as qualified
				tuition and related expenses with respect to room and board shall not exceed
				the limitation under section
				529(e)(3)(B)(ii).
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
